Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“AGREEMENT”), is made as of September 17, 2007, by
and between Middleburg Financial Corporation (“Corporation”) and Arch A. Moore,
III (“Executive”).

 

WHEREAS, it is the desire of the Corporation to have the benefit of Executive's
continued loyalty, service and counsel; and

 

WHEREAS, the Executive wishes to remain an employee of the Corporation; and

 

WHEREAS, the Corporation desires to protect its confidential information and
guard against unfair competition; and

 

WHEREAS, Executive possesses certain valuable knowledge, professional skills and
expertise which will contribute to the continued success of the business of the
Corporation and its affiliates; and

 

WHEREAS, the Corporation and Executive desire to set forth, in writing, the
terms and conditions of their agreements and understandings;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending legally to be bound, agree as
follows:

 

 

Section 1.

Employment.

 

(a)           The Corporation and Executive agree that Executive shall be
employed to perform such services for the Corporation as may be assigned to
Executive by the Corporation from time to time upon the terms and conditions
herein provided. Executive’s services shall be rendered in an executive capacity
and shall be of a type for which Executive is suited by background and training.

 

(b)           References in this Agreement to services rendered for the
Corporation and compensation and benefits payable or provided by the Corporation
shall include services rendered for, and compensation and benefits payable or
provided by, any Affiliate. References in this Agreement to the “Corporation”
also shall mean and refer to each Affiliate for which Executive performs
services. References in this Agreement to “Affiliate” shall mean any business
entity that, directly or indirectly, through one or more intermediaries, is
controlled by the Corporation.

 

(c)           The Executive shall devote his full time and attention to the
discharge of the duties undertaken by him hereunder. Executive shall comply with
all policies, standards and regulations of the Corporation now or hereafter
promulgated, and shall perform his duties under this Agreement to the best of
his abilities and in accordance with general business standards of conduct.

 

--------------------------------------------------------------------------------



(d)           Executive acknowledges that he is entering into this Agreement of
his own free will and that he has had the benefit of the advice of, and is
relying solely upon the advice of, independent counsel of his own choice.

 

 

Section 2.

Term of Employment.

 

The term of this Agreement shall be deemed to have commenced on the date first
above written, and shall continue until September 16, 2008, unless sooner
terminated in accordance with the provisions of Section 7. Beginning on
September 16, 2008, and each September 16th thereafter, the term of this
Agreement and all its terms and provisions shall be automatically extended for
one additional year, unless 30 days prior written notice of non-renewal is
provided by the Corporation or Executive or unless employment under this
Agreement is otherwise terminated in accordance with the provisions of Section
7.

 

 

Section 3.

Compensation.

 

(a)           As compensation for the services to be rendered by the Executive
under this Agreement, the Executive shall receive a base annual salary at the
rate of One Hundred Ninety-Five Thousand Six Hundred Fifteen and 75/100 Dollars
($195,615.75) per year. The Executive may receive base salary increases and
incentive, bonus compensation or other compensation in the amounts determined by
the Board of Directors of the Corporation.

 

(b)           The Corporation shall withhold state and federal income taxes,
social security taxes and such other payroll deductions as may from time to time
be required by law. The Corporation shall also withhold and remit to the proper
party any amounts agreed to in writing by the Corporation and the Executive for
participation in any corporate sponsored benefit plans for which a contribution
is required.

 

(c)           Except as otherwise expressly set forth herein, no compensation
shall be paid pursuant to this Agreement subsequent to any termination of
Executive’s employment with the Corporation; provided, however, that Executive’s
right to exercise stock options and his rights under stock grants following a
termination of employment shall be governed by the terms of the Corporation’s
stock option plans and any stock option agreements between the Corporation and
the Executive. No stock options shall be granted to Executive after his
employment terminates.

 

 

Section 4.

Additional Benefits.

 

In addition to the usual and customary fringe benefits which are provided to the
other executive officers of the Corporation, Executive shall be entitled to
participate in the Corporation’s employee benefit plans and programs for which
he is or will become eligible according to the terms of said plans or programs.
It is understood that the Board of Directors may, in its sole discretion,
establish, modify or terminate such plans or benefits. Fringe benefits available
to Executive under this section include, but are not limited to, participation
in the Corporation’s group health insurance, disability and life insurance
plans, and participation in its qualified and non-qualified retirement plans.

 

2

 

--------------------------------------------------------------------------------



 

Section 5.

Expense Account.

 

The Corporation shall reimburse Executive for reasonable and customary business
expenses incurred in the conduct of the Corporation’s business. Such expenses
will include business meals, out-of-town lodging and travel expenses of
Executive and, when she accompanies him on Company business, Executive’s spouse.
In no event will there be reimbursement for items which are not reimbursable
under Corporation policy. Executive agrees to timely submit records and receipts
of reimbursable items and agrees that the Corporation can adopt reasonable rules
and policies regarding such reimbursement. The Corporation agrees to make prompt
payment to the Executive following receipt and verification of such reports.

 

 

Section 6.

Paid Time Off.

 

Executive shall be entitled to six (6) weeks of paid time off ("PTO") leave each
year, which shall be taken at such time or times as may be approved by the
Corporation and during which Executive’s compensation hereunder shall continue
to be paid.

 

 

Section 7.

Termination and Survival of Obligations.

 

(a) Notwithstanding the termination of this Agreement or the termination of
Executive’s employment for any reason, the parties shall be required to carry
out any provisions of this Agreement which contemplate performance by them
subsequent to such termination. In addition, no termination of this Agreement
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but not limited to, any liability,
loss or damage on account of breach. No termination of employment shall
terminate the obligation of the Corporation to make payments of any vested
benefits provided hereunder or the obligations of Executive under Sections 8, 9
and 10 of this Agreement.

 

(b)           Executive’s employment hereunder may be terminated by Executive
upon thirty (30) days written notice to the Corporation or at any time by mutual
agreement in writing.

 

(c)           This Agreement shall terminate upon death of Executive; provided,
however, that in such event the Corporation shall pay to the estate of Executive
the compensation, including salary and accrued but unused PTO, which otherwise
would be payable to Executive through the end of the month in which his death
occurs. Additionally, there shall be paid to the Executive’s estate (y) any
bonus or other short term incentive compensation earned, but not yet paid, for a
year prior to the year in which his death occurs and (z) any bonus or other
short term incentive compensation for the year in which his death occurs that he
would have received if he had lived, multiplied by a fraction, the numerator of
which is the number of days in the year that precede the date on which his death
occurs and the denominator of which is three hundred sixty-five.

 

Any bonus or other short term incentive compensation payable under this Section
7(c) shall be paid on the date of payment to other employees eligible for
bonuses or other short term incentive compensation under the same plan or plans.

 

3

 

--------------------------------------------------------------------------------



(d)(1)     The Corporation may terminate Executive’s employment other than for
“Cause”, as defined in Section 7(e), at any time upon written notice to
Executive, which termination shall be effective immediately. Executive may
resign thirty (30) days after notice to the Corporation for “Good Reason”, as
hereafter defined. Provided the Executive signs a release and waiver of claims
reasonably satisfactory to the Corporation, in the event the Executive’s
employment terminates pursuant to this Section 7(d)(1), Executive shall receive:

 

 

(i)

His salary earned through the date of termination and accrued but unused PTO;
and

 

 

(ii)

An amount equal to his current rate of annual salary in effect immediately
preceding such termination; and

 

 

(iii)

Any bonus or other short term incentive compensation earned, but not yet paid,
for a year prior to the year in which his employment terminates; and

 

 

(iv)

Any bonus or other short term incentive compensation for the year in which his
employment terminates that he would have received if his employment had not
terminated, multiplied by a fraction, the numerator of which is the number of
days in the year that precede the date on which he is notified of the
termination of his employment and the denominator of which is three hundred
sixty-five; and

 

 

(v)

If Executive timely elects COBRA coverage, his current benefits under group
health and dental plans will continue through the longer of one year or the
remainder of the term of this Agreement at the rates paid by active participants
and the Corporation will continue to pay its portion of the premiums during this
period, but in no event shall such benefits continue beyond the period permitted
by COBRA and periods of coverage under this Agreement shall offset Executive’s
period of coverage under COBRA.

 

Any amount due under Section 7(d)(1)(i) shall be paid at the end of the payroll
period that follows the payroll period in which his employment terminates.

 

Fifty-eight percent (58%) of any amount due under Section 7(d)(1)(ii) shall be
paid on the first day of the seventh month following the date his employment
terminates and the balance shall be paid in equal monthly installments on the
first day of the five (5) succeeding months.

 

Any amount due under Section 7(d)(1)(iii) or (iv) shall be paid on the later of
the date of payment to other employees eligible for bonuses or other short term
incentive compensation under the same plan or plans or, if Executive is a
“specified employee” under Section 409A of the Internal Revenue Code and
Treasury Regulations, the first day of the seventh month following the date his
employment terminates.

 

4

 

--------------------------------------------------------------------------------



 

(d)(2)    Notwithstanding anything in this Agreement to the contrary, if
Executive breaches Section 8 or 9 of this Agreement, Executive will not
thereafter be entitled to receive any further compensation or benefits pursuant
to this Section 7(d)(1).

 

(d)(3)     The Corporation shall not be required to make payment of, or provide
any benefit under, Section 7(d)(1) to the extent such payment is prohibited by
the terms of the regulations presently found at 12 C.F.R. part 359 or to the
extent that any other governmental approval of the payment required by law is
not received.

 

 

(d)(4)

For purposes of this Agreement, Good Reason shall mean:

 

 

(i)

The assignment of duties to the Executive by the Corporation which result in the
Executive having significantly less authority or responsibility than he has on
the date hereof without his express written consent;

 

 

(ii)

Requiring the Executive to maintain his principal office outside of Loudoun
County, Virginia, unless the Corporation moves its principal executive offices
to the place to which the Executive is required to move:

 

 

(iii)

A reduction by the Corporation of the Executive's base salary, as the same may
have been increased from time to time:

 

 

(iv)

The failure of the Corporation to provide the Executive with substantially the
same fringe benefits that are provided to other executive officers of the
Corporation;

 

 

(v)

The Corporation’s failure to comply with any material term of this Agreement; or

 

 

(vi)

The failure of the Corporation to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 11 hereof.

 

(e)           The Corporation shall have the right to terminate Executive’s
employment under this Agreement at any time for Cause, which termination shall
be effective immediately. Termination for “Cause” shall mean material failure of
the Executive to perform his duties under this Agreement, unlawful business
conduct, theft, commission of a felony, a material violation of the
Corporation’s work rules or policies; or a material breach of this Agreement.
The term “Cause” also shall include the failure of Executive for any reason
within three (3) days after receipt by Executive of written notice from the
Chairman and Chief Executive Officer of the Corporation to correct, cease, or
otherwise alter any action or omission that could materially or adversely affect
the Corporation's profits or operations. In the event Executive’s employment
under this Agreement is terminated for

 

5

 

--------------------------------------------------------------------------------



Cause, Executive shall thereafter have no right to receive compensation or other
benefits under this Agreement.

 

(f)            The Corporation may terminate Executive’s employment under this
Agreement, after having established that the Executive is unable to perform his
obligations under this Agreement because of the Executive's disability by giving
to Executive written notice of its intention to terminate his employment for
disability. Executive's employment with the Corporation shall terminate
effective on the 90th day after receipt of such notice if, within 90 days after
such receipt, Executive shall fail to return to the full performance of the
essential functions of his position (and if Executive's disability has been
established pursuant to the definition of “disability” set forth below). For
purposes of this Agreement, “disability” means either (i) disability which after
the expiration of more than 13 consecutive weeks after its commencement is
determined to be total and permanent by a physician selected and paid for by the
Corporation or its insurers, and acceptable to Executive or his legal
representative, which consent shall not be unreasonably withheld; or (ii)
disability as defined in the policy of disability insurance maintained by the
Corporation or its Affiliates for the benefit of Executive, whichever shall be
more favorable to Executive. Notwithstanding any other provision of this
Agreement, the Corporation shall comply with all requirements of the Americans
with Disabilities Act, 42 U.S.C. § 12101 et. seq.

 

(g)           If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Corporation's affairs by a notice served
pursuant to the Federal Deposit Insurance Act, the Corporation’s obligations
under this Employment Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Corporation may in its discretion (i) pay Executive all or part
of the compensation withheld while its contract obligations were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

(h)(1)     If Executive’s employment is terminated without Cause within one year
after a Change of Control shall have occurred or if he resigns for Good Reason
within one year after a Change of Control shall have occurred, then the
Corporation shall pay to Executive as compensation for services rendered to the
Corporation a cash amount (subject to any applicable payroll or other taxes
required to be withheld) equal to 200% of his highest annual cash compensation
earned after 2005. Executive is a “specified employee” under Section 409A of the
Internal Revenue Code and Treasury Regulations thereunder on the date of his
termination of employment, payment shall be made six months and one day after
the date his employment terminates. Otherwise, payment shall be made on or
before the date his employment terminates. Payment under this Section 7(h)(1))
shall be in lieu of any amount that it is or might be due under Section 7(d).

 

(2)          For purposes of this Agreement, a Change of Control occurs if,
after the date of this Agreement; (i) any person, including a “group” as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50 percent or more of the
combined voting power of the then outstanding Corporation securities that may be
cast for the election of the Corporation’s directors other than a result of an
issuance of securities initiated by the Corporation, or open market purchases
approved by the Board of Directors, as long as the majority of the Board of
Directors approving the purchases is a majority at the time the purchases are
made; or (ii) as the direct or indirect result of, or in connection with, a
tender or

 

6

 

--------------------------------------------------------------------------------



exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation’s Board, or any successor’s board, within two years
of the last of such transactions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (i) or (ii) occurs. If
a Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.

 

(3)           It is the intention of the parties that no payment be made or
benefit provided to Executive pursuant to this Agreement that would constitute
an “excess parachute payment” within the meaning of Section 280G of the Code and
any regulations thereunder, thereby resulting in a loss of an income tax
deduction by the Corporation or the imposition of an excise tax on Executive
under Section 4999 of the Code. If the independent accountants serving as
auditors for the Corporation on the date of a Change of Control (or any other
accounting firm designated by the Corporation) determine that some or all of the
payments or benefits scheduled under this Agreement, as well as any other
payments or benefits on a Change of Control, would be nondeductible by the
Company under Section 280G of the Code, then the payments scheduled under this
Agreement will be reduced to one dollar less than the maximum amount which may
be paid without causing any such payment or benefit to be nondeductible. The
determination made as to the reduction of benefits or payments required
hereunder by the independent accountants shall be binding on the parties.
Executive shall have the right to designate within a reasonable period, which
payments or benefits will be reduced provided, however, that if no direction is
received from Executive, the Corporation shall implement the reductions in its
discretion,

 

 

Section 8.

Confidentiality/Nondisclosure.

 

Executive covenants and agrees that any and all information maintained as
confidential by the Corporation concerning the customers, businesses and
services of the Corporation of which he has knowledge or access as a result of
his association with the Corporation in any capacity, shall be deemed
confidential in nature and shall not, without the proper written consent of the
Corporation, be directly or indirectly used, disseminated, disclosed or
published by Executive to third parties other than in connection with the usual
conduct of the business of the Corporation. Such information shall expressly
include, but shall not be limited to, information concerning the Corporation’s
trade secrets, business operations, business records, customer lists or other
customer information. Upon termination of employment, the Executive shall
deliver to the Corporation all property in his possession which belongs to the
Corporation including all originals and copies of documents, forms, records or
other information, in whatever form it may exist, concerning the Corporation or
its business, customers, products or services. In construing this provision it
is agreed that it shall be interpreted broadly so as to provide the Corporation
with the maximum protection. This Section 8 shall not be applicable to any
information which, through no misconduct or negligence of Executive, has
previously been disclosed to the public by anyone other than Executive.

 

 

Section 9.

Covenant Not to Compete and Related Covenants.

 

(a)          During the term of this Agreement and throughout any further period
that he is an employee of the Corporation, and for the longer of:

 

7

 

--------------------------------------------------------------------------------



 

(x) twelve (12) months from and after the date that Executive is (for any
reason) no longer employed by the Corporation; or

 

(y) for a period of twelve (12) months from the date of entry by a court of
competent jurisdiction of a final judgment enforcing this covenant in the event
of a breach by Executive.

 

Executive covenants and agrees that he will not, directly or indirectly, either
for himself or as a principal, agent, employee, employer, stockholder,
co-partner or in any other individual or representative capacity whatsoever,
make loans, supervise employees that solicit, make or approve commercial loans
or serve as the President or Chief Operating Officer for any bank or bank
holding company within twenty-five (25) miles of headquarters of the Corporation
or within five (5) miles of any bank branch operated by the Corporation.

 

(b)           During the term of this Agreement and throughout any further
period that he is an employee of the Corporation, and for the longer of:

 

(x) twenty-four (24) months from and after the date that Executive is (for any
reason) no longer employed by the Corporation; or

 

(y) for a period of twenty-four (24) months from the date of entry by a court of
competent jurisdiction of a final judgment enforcing this covenant in the event
of a breach by Executive.

 

the Executive will not, directly or indirectly, on behalf of the Executive or
any other person or entity, solicit or induce, or attempt to solicit or induce,
any person currently employed by the Corporation to terminate his or her
relationship with the Corporation.

 

(c)           During the term of this Agreement and throughout any further
period that he is an employee of the Corporation, and for the longer of:

 

(x) twenty-four (24) months from and after the date that Executive is (for any
reason) no longer employed by the Corporation; or

 

(y) for a period of twenty-four (24) months from the date of entry by a court of
competent jurisdiction of a final judgment enforcing this covenant in the event
of a breach by Executive.

 

the Executive will not, except to the extent necessary to carry out his duties
as an employee of the Corporation, directly or indirectly provide Competitive
Services (as defined below) to any Customer (as defined below), and shall not,
directly or indirectly, on behalf of the Executive or any other person or
entity, solicit or divert away or attempt to solicit or divert away any Customer
of the Corporation for the purpose of selling or providing Competitive Services,
provided the Corporation is then still engaged in the sale or provision of
Competitive Services.

 

8

 

--------------------------------------------------------------------------------



(d)           It is agreed that notwithstanding the above to the contrary,
Executive may engage in business ventures as long as they are not competitive
with the Corporation. The parties intend that the covenants and restrictions in
this Section 9 be enforceable against Executive regardless of the reason that
his employment by the Corporation may terminate and that such covenants and
restrictions shall be enforceable against Executive even if this Agreement
expires after a notice of nonrenewal is given by Executive or the Corporation
under Section 2. The existence of any claim or cause of action by the Executive
against the Corporation, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Corporation of the
restrictive covenants set forth in Sections 8 and 9 of this Agreement.

 

(e)           For purposes of this Agreement, the term “Customer” means any
individual or entity to whom or to which the Corporation provided Competitive
Services within two years of the date on which the Executive’s employment
terminates.

 

(g)          For purposes of this Agreement, "Competitive Services" means
providing financial products and services of the types that, as of the date of
this Agreement, are provided to Customers of the Corporation, whether such
services are provided directly by the Corporation or by others under a
contractual arrangement with the Corporation.

 

(h)           The Executive agrees that the covenants in this Section 9 are
reasonably necessary to protect the legitimate interests of the Corporation, are
reasonable with respect to the time and territory and do not interfere with the
interests of the public. The Executive further agrees that the descriptions of
the covenants contained in this Section 9 are sufficiently accurate and definite
to inform the Executive of the scope of the covenants. Finally, the Executive
agrees that the consideration set forth in this Agreement is full, fair and
adequate to support the Executive’s obligations hereunder and the Corporation’s
rights hereunder. The Executive acknowledges that in the event the Executive’s
employment with the Corporation is terminated for any reason, the Executive will
be able to earn a livelihood without violating such covenants.

 

(i)            The parties have attempted to limit the Executive’s right to
compete only to the extent necessary to protect the Corporation from unfair
competition. The parties recognize, however, that reasonable people may differ
in making such a determination. Accordingly, the parties intend that the
covenants contained in this Section 9 to be completely severable and
independent, and any invalidity or unenforceability of any one or more such
covenants will not render invalid or unenforceable any one or more of the other
covenants. The parties further agree that, if the scope or enforceability of a
covenant contained in this Section 9 is in any way disputed at any time, a court
or other trier of fact may modify and reform such provision to substitute such
other terms as are reasonable to protect the Corporation’s legitimate business
interests.

 

 

Section 10.

Injunctive Relief, Damages, Etc.

 

The Executive agrees that, given the nature of the positions held by Executive
with the Corporation, each and every one of the covenants and restrictions set
forth in Section 9 above are reasonable in scope, length of time and geographic
area and are necessary for the protection of the significant investment of the
Corporation in developing, maintaining and expanding its business. Accordingly,
the parties hereto agree that in the event of any breach by Executive of any of
the

 

9

 

--------------------------------------------------------------------------------



provisions of Section 9 that monetary damages alone will not adequately
compensate the Corporation for its losses and, therefore, that it shall be
entitled to any and all legal or equitable relief available to it, specifically
including, but not limited to, injunctive relief, and the Executive shall be
liable for all damages, including actual and consequential damages, costs and
expenses, and legal costs and actual attorneys fees incurred by the Corporation
as a result of taking action to enforce, or recover for any breach of Section 9.
The covenants contained in Section 9 shall be construed and interpreted in any
judicial proceeding to permit their enforcement to the maximum extent permitted
by law.

 

 

Section 11.

Successors.

 

The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business, stock or assets of the Corporation, by agreement in form and substance
reasonably satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in its entirety. Failure of the Corporation to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle the Executive to the compensation
described in Section 7(d). As used in this Agreement, "Corporation” shall mean
Middleburg Financial Corporation, and any successor to its respective business,
stock or assets as aforesaid, which executes and delivers the agreement provided
for in this Section 11 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

 

Section 12.

Invalid Provisions.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect. Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be valid and enforceable to the fullest extent permitted by law
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

 

Section 13.

Notices.

 

Any and all notices, designations, consents, offers, acceptance or other
communications provided for herein shall be given in writing and shall be deemed
properly delivered if delivered in person or by registered or certified mail,
return receipt requested, addressed in the case of the Corporation to its
Chairman and Chief Executive Officer or in the case of Executive to his last
known address.

 

 

Section 14.

Arbitration.

 

With the exception of Sections 8 and 9 and the enforcement of said Sections (as
set forth in Section 10), all other claims under this Agreement will be resolved
by binding arbitration.

 

The parties agree that with the exception of controversies or claims arising out
of Sections 8, 9 and 10, all controversies or claims arising out of or relating
to this Agreement or Executive’s

 

10

 

--------------------------------------------------------------------------------



employment with the Corporation shall be submitted to final and binding
arbitration. The parties further agree that the arbitration will be conducted
under the Federal Arbitration Act (“FAA”) and the procedural rules of the
American Arbitration Association (“AAA”), specifically AAA’s National Rules for
the Resolution of Employment Disputes. Any arbitration proceeding and/or other
procedural matter related to an arbitration proceeding, shall be conducted in
Richmond, Virginia, at a location to be determined by the parties. The parties
agree that such arbitration will be conducted before an experienced arbitrator
chosen by the Corporation and the Executive. In the event that the parties are
unable to choose an arbitrator, the parties agree that one will be designated by
the AAA in accordance with their rules and procedures. The parties further agree
that the arbitrator shall apportion the fees and costs of the arbitration
pursuant to the rules of the AAA and applicable law.

 

 

Section 15.

Governing Law.

 

Except where preempted by federal law, the Employment Agreement shall be subject
to and construed in accordance with the laws of the Commonwealth of Virginia.

 

 

Section 16.

Captions.

 

The captions used in this Employment Agreement are intended for descriptive and
reference purposes only and are not intended to affect the meaning of any
Section hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

MIDDLEBURG FINANCIAL CORPORATION

 

 

By:     

 

Gary R. Shook

 

President

 

 

By:     

 

Arch A. Moore, III

 

1417837v10

9/10/2007 12:04 PM

 

 

11

 

 